PER CURIAM.
Merrill Lynch, Pierce, Fenner & Smith Incorporated ("Appellant") appeals the order denying its motion to compel arbitration1 with respect to claims filed by Michael R. Gibbons, acting as personal representative of the Estate of Mary Tieber Briece, against Appellant and Mary Lee Grone. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

Pursuant to section 435.440.1(1) RSMo 2000, a party may appeal an order denying a motion to compel arbitration even if it is not denominated as a judgment. See Arizon Structures Worldwide, LLC v. Global Blue Technologies-Cameron, LLC , 481 S.W.3d 542, 546 n.4 (Mo. App. E.D. 2015) ; Hobbs v. Tamko Building Products, Inc. , 479 S.W.3d 147, 148 n.3 (Mo. App. S.D. 2015).